Appeal from a judgment of the Supreme Court, Yates County (W. Patrick Falvey, A.J.), dated April 29, 2011. The judgment granted the petition to vacate that part of the Hearing Officer’s award imposing- a penalty of a suspension of six months and remitted the matter to a different hearing officer for the determination of an appropriate penalty.
It is hereby ordered that the judgment so appealed from is affirmed without costs.
*1543Same memorandum as in Matter of Board of Educ. of Dundee Cent. School Dist. [Coleman] (96 AD3d 1536 [2012]). Present—Scudder, P.J., Smith, Fahey, Carni and Sconiers, JJ. [Prior Case History: 32 Misc 3d. 334.]